Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on June 7, 2021, have been carefully considered.  
Claims 5 and 41 have been amended to correct the informalities therein.
No claims have been canceled or added; claims 1, 3-18, 24-27, 32, 38, and 41-43 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on December 21, 2018.


Allowable Subject Matter
Claims 1, 3-18, 24-27, 32, 38, and 41-43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
not more than 5% by weight has a size not greater than 30 micrometers, preferably not greater than 20 micrometers; this is opposite claim 1's "first calcareous filler in the form of particles of which at least 95% by weight has a dimension not greater than 40 µm".  See page 7, line 30 to page 8, line 8 of Bernadoni.
Neither Hillebrandt Poulsen et al. (U. S. Patent Publication No. 2012/0118318) nor Hida et al. U. S. Patent Publication No. 2014/0004331) cure this deficiency by Bernadoni.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.